 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDControl and Electrical System Specialists, Inc. andLocal Union 342, International Brotherhood ofElectrical Workers, AFL-CIO. Case 11-CA-13386August 29, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTUpon a charge filed by the Union on June 29,1989, the General Counsel of the National LaborRelations Board issued a complaint against Controland Electrical System Specialists, Inc, the Re-spondent, allegmg that it has violated Section8(a)(3) and (1) of the National Labor RelationsAct On August 29, 1989, the Respondent filed ananswer to the complaint On January 10, 1990, theRespondent withdrew its answerOn April 24, 1990, an amended complaint wasissued On May 4, 1990, the Respondent filed ananswer to the amended complaint On May 10,1990, the Respondent withdrew its answer to theamended complaintOn May 24, 1990, the General Counsel filed aMotion for Summary Judgment On May 31, 1990,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRulmg on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations m the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The amended com-plaint states that unless an answer is filed within 14days of service, "all the allegations in thecomplaint shall be deemed to be admitted to betrue and may be so found by the Board"Further, the undisputed allegations in the Motionfor Summary Judgment disclose that the Respond-ent withdrew its answers to the complaint and tothe amended complaint The Respondent, by letterdated May 10, 1990, notified the General Counselthat the answer to the amended complaint wasbeing withdrawn "for the purpose of accommoda-non and to preclude a hearing against a companythat is defunct "'The Respondent's withdrawal of its answers hasthe same effect as the failure to file an answer 2 Inthe absence of good cause bemg shown for the fail-ure to file a timely answer to the complaint or tothe amended complaint, we grant the GeneralCounsel's Motion for Summary Judgment insofaras the amended complaint alleges that the Re-spondent violated Section 8(a)(3) and (1) of the Actby dischargmg employees Darrell Cockerham,Rodney Booe, Michael Bennett, Mark Calcutt, andJohn Hutchens, and violated Section 8(a)(1) of theAct by interrogating its employees concemmgtheir umon membership, activities, and sympathies,threatening its employees that it would terminatean employee and that this would result in the endof union activities among the employees, threaten-ing its employees by stating that employees whowere suspected of engaging in union activities hadbeen discharged, and maintaining a rule prohibitingemployees from solicitation in nonwork areasduring nonwork timeThe complaint also alleges that these unfair laborpractices are so serious and substantial in characterthat the possibility of erasing their effects and ofconducting a fair election by the use of traditionalremedies is slight, and that the employees' senti-ments regardmg representation, havmg been ex-pressed through authorization cards, would, on bal-ance, be protected better by the issuance of a bar-gaining order than by traditional remedies aloneIn determining whether a bargaining order is ap-propnate to remedy an employer's misconduct, theBoard examines the nature and pervasiveness of theemployer's unfair labor practices NLRB v GisselPacking Go, 395 US 575, 614-615 (1969) Inweighing a violation's pervasiveness, relevant con-siderations include "the number of employees di-rectly affected by the violation, the size of the unit,the extent of dissemination among the work force,and the identity of the perpetrator of the unfairlabor practice" Michigan Expediting Service, 282NLRB 210, 211 (1986)Here, the complaint alleges that the Respondentunlawfully discharged five employees and, as notedabove, violated Section 8(a)(1) on at least four sep-arate occasions The amended complaint further al-leges that these unfair labor practices make the1 In its letter, the Respondent stated that it had "ceased operations onOctober 31, 1989, and has not resumed [operations] and has, in fact, filedArticles of Dissolution with the North Carolina Secretary of State"2 See Michigan Bridge, 292 NLRB No 91 (Feb 7, 1989) (not reportedin Board volumes), Carter Electric, 286 NLRB No 129 (Nov 30, 1987)(not reported in Board volumes), and Maishn Transport, 274 NLRB 529(1985)299 NLRB No 92 CONTROL & ELECTRICAL SYSTEM SPECIALISTS643possibility of holding a fair election slight and thata bargaining order is warrantedAlthough the unfair labor practices here are seri-ous, we find that the amended complaint does notallege sufficient facts to enable the Board to evalu-ate the pervasiveness of the violations For exam-ple, the amended complaint does not allege the sizeof the unit, the number of employees who werethreatened, or the number of employees who wereinterrogated The amended complaint does not pro-vide any information concerning the Respondent'sno-solicitation rule The complaint also does notallege the extent of dissemination, if any, of theseviolations among the work force to those employ-ees not directly affected by them Accordingly, wedeny the Motion for Summary Judgment insofar asit alleges that a bargaining order is appropriate Weshall remand the case to the Regional Director forfurther action on the issue of whether a bargainingorder is an appropriate remedy under the circum-stances of this case 3On the entire record, the Board makes the fol-lowing findingsI JURISDICTIONThe Respondent is a North Carolina corporationengaged in electrical contracting at its facility inKernersville, North Carolina During the 12months preceding the issuance of the amendedcomplaint it purchased and received at its facility,and related jobsites, products, goods, and materialsvalued m excess of $50,000 from other enterprises,including Graybar Electric Company Graybarlocated within the State of North Carolina and re-ceived the products, goods, and materials directlyfrom points outside the State of North CarolinaWe find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA Unlawful ThreatsSince December 29, 1988, and continuouslythereafter, the Respondent through its agents andsupervisors has engaged in the following acts andconduct1 On April 10, 1989, the Respondent interrogat-ed its employees concerning their union member-ship, activities, and sympathies2 On May 4, 1989, the Respondent threatenedits employees that the termination of an employee'Protection Sprinkler Systems, 295 NLRB 1072 (1989), Binney's CastingCa, 285 NLRB 1095 (1987), and Michigan Expediting Service, suprawould result in the end of union activities amongthe employees3 On May 10, 1989, the Respondent threatenedits employees by stating that employees suspectedof engaging in union activities had been dis-charged4 The Respondent maintained a rule prohibitingemployees from solicitation in nonwork areasduring nonwork timeBy engaging in this conduct, the Respondent hasinterfered with, restrained, and coerced its employ-ees in the exercise of rights guaranteed in section 7of the Act We find this conduct violated Section8(a)(1) of the ActB Unlawful DiscriminationOn May 8, 1989, the Respondent discharged andthereafter failed and refused to reinstate employeesDarrell Cockerham, Rodney Booe, and MichaelBennett On May 9, 1989, the Respondent dis-charged and thereafter failed and refused to rein-state employees Mark Calcutt and John HutchensThe Respondent engaged in this conduct becausethe employees joined, supported, or assisted theUnion and engaged in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, and in order to discourage em-ployees from engaging in such union activities orother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protectionWe find this conduct violated Section 8(a)(3) and(1) of the ActCONCLUSIONS OF LAW1 By interrogating its employees concerningtheir union membership, activities, and sympathies,threatening its employees that the termination of anemployee would result in the end of union activi-ties among the employees, threatening its employ-ees by stating that employees who were suspectedof engaging in union activities had been dis-charged, and maintaining a rule prohibiting em-ployees from solicitation in nonwork areas duringnonwork time, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act2 By discharging and thereafter failing and re-fusing to reinstate employees Darrell Cockerham,Rodney Booe, and Michael Bennett on May 8,1989, and discharging and thereafter failing and re-fusing to reinstate employees Mark Calcutt andJohn Hutchens on May 9, 1989, the Respondenthas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) and(I) and Section 2(6) and (7) of the Act 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActHaving found that the Respondent unlawfullydischarged employees Darrell Cockerham, RodneyBooe, Michael Bennett, Mark Calcutt, and JohnHutchens, we shall order the Respondent to offerthem immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and make them whole for any lossof earnmgs and other benefits suffered as a result ofthe discrimination against them, to be computed inthe manner prescribed in F W. Woolworth Co, 90NLRB 289 (1950), with interest as prescnbedNew Horizons for the Retarded, 283 NLRB 1173(1987)We shall also order the Respondent to removefrom its files any reference to the unlawful dis-charges and notify the employees in wntmg thatthis has been done and that the discharges will notbe used against them in any wayWe shall further order the Respondent to mail anappropriate notice to employees 4 As noted above,we shall also remand this case for further appropri-ate action on the limited issue of whether a bar-gaining order is an appropriate remedy under thecircumstances of this caseORDERThe National Labor Relations Board orders thatthe Respondent, Control and Electrical SystemSpecialists, Inc , Kernersville, North Carolina, itsofficers, agents, successors, and assigns, shall1 Cease and desist from(a)Interrogating its employees concerning theirunion membership, activities, and sympathies(b)Threatemng its employees by stating that thetermination of an employee would result in the endof union activities among the employees(c)Threatening its employees by stating that em-ployees who were suspected of engaging in unionactivities had been discharged4 In view of the Respondent's claim that operations have ceased, weshall provide for the mailing of notices to unit employees See MichiganBridge, supra, and Carter Electric, supraWe recognize that if the Respondent has ceased operations, this maylimit the full application of the prescribed remedy We shall leave tocompliance the issue of the effect the Respondent's closure of Its facilitymay have on our remedial order See Indian Mining, 287 NLRB 114(1987), and Capitol Tire Systems, 288 NLRB 677 (1988)(d)Maintaining a rule prohibiting employeesfrom solicitation in nonwork areas during nonworktime(e)Discharging employees and thereafter failingand refusing to reinstate them because they joined,supported, or assisted the Union and engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the nghts guaranteed them by Section 7 of theAct2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Darrell Cockerham, Rodney Booe, Mi-chael Bennett, Mark Calcutt, and John Hutchensimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other nghts or privileges previous-ly enjoyed, and make them whole for any loss ofeammgs and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its Kemersville, North Carolina facili-ty, copies of the attached notice marked "Appen-dix "5 Copies of the notice, on forms provided bythe Regional Director for Region 11, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 6 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Mail a copy of the attached notice marked"Appendix" to all employees who were employedby the Respondent immediately prior to the Re-spondent's alleged cessation of operations Copies'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted By Order of The Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of The United States Court of Appeals Enforcing an Order of theNational Labor Relations Board" CONTROL & ELECTRICAL SYSTEM SPECIALISTS645of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by theRespondent's authorized representative, shall bemailed immediately upon receipt(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director If, in his opin-ion, a hearing will effectuate the purpose of theAct, he is to schedule a hearmg before an adminis-trative law judge on the issue of the appropriate-ness of a bargaining order as an additional remedyunder the circumstances of this caseAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT interrogate you concerning yourunion membership, activities, and sympathiesWE WILL NOT threaten you by stating that thetermination of an employee would result in the endof union activities among the employeesWE WILL NOT threaten you by stating that em-ployees suspected of engaging in union activitieshave been dischargedWE WILL NOT maintain a rule prohibiting youfrom soliciting in nonwork areas during nonworktimeWE WILL NOT discharge you because youbecame union members and engaged in union ac-tivities and/or because you engaged in protectedconcerted activities for your mutual aid and protec-tionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Darrell Cockerham, RodneyBooe, Michael Bennett, Mark Calcutt, and JohnHutchens immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interestWE WILL notify Darrell Cockerhatn, RodneyBooe, Michael Bennett, Mark Calcutt, and JohnHutchens that we have removed from our files anyreference to their discharges and that we will notuse the discharges against them m any wayCONTROL AND ELECTRICAL SYSTEMSPECIALISTS, INC